Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 are allowed. 
Oh et al. (US Patent No. 11,231,612, hereinafter Oh) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Oh fails to teach or suggest “… the first flat lens and the second flat lens that are parallel to each other, wherein a transparent liquid object is filled between the first flat lens and the second flat lens, the first flat lens and the second flat lens are perpendicular to an optical axis of the imaging lens, the imaging beam that comes from the imaging lens is emitted from the first flat lens to the liquid lens, the imaging beam refracted by the liquid lens is emitted from the second flat lens, and refractive indexes of the first flat lens, the second flat lens, and the liquid object are greater than 1; the first control module is configured to adjust a distance between the first flat lens and the second flat lens; the image chip is configured to generate a digital image based on the imaging beam refracted by the liquid lens; and the first processing module is configured to adjust the distance between the first flat lens and the second flat lens by using the first control module and based on a definition of the digital image” in combination with all other limitations recited in claim 1.
Re claim 4, Oh fails to teach or suggest “… the second control module is configured to adjust an angle by which the first rotary flat lens rotates around a first direction, so as to adjust an angle by which the imaging beam that comes from the imaging lens defects when passing through the first rotary flat lens, wherein the first direction is perpendicular to an optical axis of the imaging lens; and the first processing module is configured to detect an angle by which the lens module rotates around the first direction, and adjust, by using the second control module 
Re claim 8, Oh fails to teach or suggest “… the first flat lens and the second flat lens are perpendicular to an optical axis of the imaging lens, the imaging beam that comes from the imaging lens is emitted from the first flat lens to the liquid lens, the imaging beam refracted by the liquid lens is emitted from the second flat lens, and refractive indexes of the first flat lens, the second flat lens, and the liquid object are greater than 1; and the lens module control method comprises: generating, by the image chip, a digital image based on the imaging beam refracted by the liquid lens; and adjusting, by the first processing module, a distance between the first flat lens and the second flat lens by using the first control module and based on a definition of the digital image, so as to adjust the definition of the digital image generated by the image chip” in combination with all other limitations recited in claim 8.
Re claim 11, Oh fails to teach or suggest “… a digital image based on the imaging beam emitted from the first rotary flat lens; detecting, by the first processing module, an angle by which the lens module rotates around the first direction; and adjusting, by the first processing module by using the second control module and based on the angle by which the lens module rotates around the first direction, an angle by which the first rotary flat lens rotates around the first direction, to adjust an angle by which the imaging beam that comes from the imaging lens deflects when passing through the first rotary flat lens, so as to compensate for vibration caused by the angle by which the lens module rotates around the first direction, wherein the first direction is perpendicular to an optical axis of the imaging lens” in combination with all other limitations recited in claim 11.
Dependent claims 2, 3, 5-7, 9, 10, and 12-15 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oh is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Oh discloses, a broadband adaptive lens assembly configured to in couple and to diffract there through the out coupled light from the waveguide. The broadband adaptive lens assembly comprises a first waveplate lens comprising a liquid crystal (LC) layer arranged such that the waveplate lens has birefringence (Δn) that varies in a radially outward direction from a central region of the first waveplate lens and configured to diffract the out coupled light at a diffraction efficiency greater than 90% within a wavelength range including at least 450 nm to 630 nm. The broadband adaptive lens assembly is configured to be selectively switched between a plurality of states having different optical powers (Abstract).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696